
	
		I
		112th CONGRESS
		2d Session
		H. R. 6540
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To amend title 51, United States Code, to authorize the
		  Director of the Kennedy Space Center to convey excess property at the Kennedy
		  Space Center to a State or political subdivision, municipality, or
		  instrumentality of a State for the development and operation of a
		  spaceport.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Utilization of Spaceport
			 Assets Act or the Common Sense USA Act.
		2.Public benefit
			 conveyance of real property at the Kennedy Space Center
			(a)In
			 generalSubchapter III of
			 chapter 201 of subtitle II of title 51, United States Code, is amended by
			 adding at the end the following new section:
				
					20148.Public
				benefit conveyance of real property at the Kennedy Space Center
						(a)Conveyance
				Authority
							(1)In
				generalThe Director of the
				Kennedy Space Center (referred to in this section as the
				Director) may convey excess real property, including buildings,
				fixtures, and equipment situated on the property, at the Kennedy Space Center
				to a State or political subdivision, municipality, or instrumentality of a
				State for the development and operation of a spaceport.
							(2)No involvement
				of the General Services AdministrationThe Administrator of the General Services
				Administration shall not be involved in any conveyance of property made under
				this section.
							(3)Conveyance
				requirementsA conveyance of
				property to a State or political subdivision, municipality, or instrumentality
				of a State under this section may be made only after the Director has—
								(A)received and approved a development plan
				submitted by that State or political subdivision, municipality, or
				instrumentality of that State that commits adequate resources and establishes
				milestones that assures that it will develop and operate a spaceport;
								(B)determined that the development and
				operation of the conveyed property proposed by the State or political
				subdivision, municipality, or instrumentality of a State—
									(i)furthers the National Aeronautics and Space
				Administration’s purpose to encourage and foster the commercial use of
				space;
									(ii)enables the
				development and operation of space launch and recovery facilities; and
									(iii)contributes to
				the economic recovery or development of a region, and to the economic
				competitiveness and prosperity of the United States; and
									(C)transmitted to Congress a statement that
				includes—
									(i)a
				description of the property to be conveyed;
									(ii)the identity of
				the State or political subdivision, municipality, or instrumentality of a State
				to which it will convey such property; and
									(iii)a description of
				the determination made under subparagraph (B).
									(b)No monetary
				considerationA conveyance
				under this section shall be made without monetary consideration to the Federal
				Government.
						(c)Deed of
				ConveyanceThe deed of
				conveyance of any excess real property conveyed under this section
				shall—
							(1)provide that all
				of the property be used and maintained for the purpose for which it was
				conveyed in perpetuity, and that if the property ceases to be used or
				maintained for that purpose, all or any portion of the property, shall, in its
				then existing condition, at the option of the Government, revert to the United
				States; and
							(2)contain additional
				terms, reservations, restrictions, and conditions that the Director may require
				to ensure use of the property for the purposes for which it was conveyed and to
				safeguard the interests of the United States.
							(d)Spaceport
				definedThe term
				spaceport means one or more locations that contain the necessary
				infrastructure, utilities, facilities, equipment, systems, commodities, and
				services that will support the manufacture, assembly, integration, processing,
				launch, or retrieval of payloads, spacecraft, or launch
				vehicles.
						.
			(b)Table of
			 sectionsThe table of
			 sections of title 51 is amended by adding after the item relating to section
			 20147 the following:
				
					
						20148. Public benefit conveyance of real
				property at the Kennedy Space
				Center.
					
					.
			
